PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/520,725
Filing Date: 20 Apr 2017
Appellant(s): Tehrani et al.



__________________
Kimberly Ballew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/9/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/8/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Election/Restrictions
Applicant’s election without traverse of Group I, xanthan, alkoxylated ether acid of formula [0027] wherein R1 and C6, R1 is H, R2 is methyl, n=2, barite, drilling in the reply filed on 3/4/18 is acknowledged.
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/18.

Claim Rejections - 35 USC § 103
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (US 2008/0194433) in view of Patel (US 2008/0009422) and Luyster (US 2012/0067575).

Tehrani includes elements as set forth above but does not disclose what phase the weighting agents are in.  Patel discloses water based drilling fluids (title).  Such is thusly analogous to Tehrani in that both are drawn to drilling fluids with a water phase (albeit an emulsion in Tehrani).  Patel discloses that weighting agents and gelling agents may be used (abstract) in the aqueous fluid.  The gelling agent may be xanthan gum [0033] and the weighting agent may be barite [0032].  Patel is thusly evidence that it is possible to suspend barite weighting agents (the same weighting agent as Tehrani) in aqueous fluids comprising xanthan gum gelling agents (the same gelling agent as Tehrani) for use as a drilling fluid.

Although the fluid of Patel is not an emulsion, one can see that there is a reasonable expectation of success that you can add the weighting agents to the water phase of the fluid of Tehrani since it is known in the art to suspend barite in viscosified aqueous drilling fluids.  
Tehrani includes elements as set forth above.  Tehrani embraces the use of 30:70 to 95:5 oil:water [0012].  Tehrani discloses the use of emulsifiers such as fatty acids, soaps of fatty acids and those others of [0014] but does not disclose the use of alkoxylated ether acids or alkoxylated fatty alcohol terminated with a carboxylic acids nor the amount of emulsifier thereof.
Luyster discloses methods of gravel packing with invert emulsions having a ratio of less than 50:50 of oil:water (abstract).  The conventional ratio of oil:water is 65/45-85/15 [0043].  The ratio of oil:water in high internal phase invert emulsions is 40:60 to 20:80 (calculated from [0057]), such overlaps with the ratio of Tehrani.  Luyster discloses the use of emulsifying agents such as those of [0050], wherein R may be C6 and n may be 2.  Such is the elected species of Applicant’s invention, and meets the alkoxylated emulsifiers of the claims.  Luyster discloses such to be used in amounts ranging from 1-15 ppb [0052].

Tehrani discloses various viscosifying agents, including synthetic polymers and xanthan (a biopolymer), used in amounts ranging 0.5-5 wt% [0017], thus elements above meeting all the requirements of claims 1-5.  Additionally/Alternatively regarding claim 5 and the elected species (herein it is noted the elected species of xanthan is not currently claimed), combining two viscosifiers (the synthetic polymer and biopolymer) is prima facie obvious, See In re Wertheim, and the combination thereof still meets the wt% requirements of the claims.  Thus Tehrani meets the viscosifying polymer requirements of the claims.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Patel and Luyster in further view of Ballard (US 2010/0009874).
Tehrani, Luyster and Patel include elements as set forth above.  Tehrani, Luyster and Patel do not disclose the particle size of the barite.
Ballard discloses precipitated weighting agents for wellbore fluids (title).  Ballard discloses in the background of the invention that conventional weighting agents (presumable the type used by both Tehrani and Patel since one would make a point to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Tehrani, Luyster and Patel the use of a particle size D90 of barite of 70 microns and/or 1-25 microns, as taught by Ballard, since they are recognized in the art as suitably known (conventionally used) particle sizes for barite weighting agents in the art.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Such meets the requirements of claims 6-8.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Luyster, Salathiel (US 4359391) and Patel.
Tehrani includes elements as set forth above.  As set forth above, Tehrani discloses invert emulsions having a volume ratio of oil external phase to water internal phase ranges from 30:70-95:5 [0012] thusly the oil phase ranges from 30-95 vol% and the water phase ranges from 5-70 vol%.  The claimed ratio 55:45 is equivalent to saying 0.1-55% oil and 45-99.9% (0.1 and 99.9 were picked merely because having no oil would result is a composition that is not an emulsion).  Emulsifiers are used therein [0014] and weighting agents such as barite are used [0038].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Tehrani the use of an internal aqueous phase diameter size of from 0.01-100 microns, as taught by Salathiel, since it is recognized in the art to be suitable for the intended use (invert emulsion for wellbore fluids) as Tehrani.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
It is noted that though Salathiel later disperses the water-in-oil emulsion in a water based fluid for treating the formation, such does not affect the benefit of using a small particle size as taught therein in order to obtain optimum emulsion stability.
Tehrani includes elements as set forth above.  Tehrani embraces the use of 30:70 to 95:5 oil:water [0012].  Tehrani discloses the use of emulsifiers such as fatty 
Luyster discloses methods of gravel packing with invert emulsions having a ratio of less than 50:50 of oil:water (abstract).  The conventional ratio of oil:water is 65/45-85/15 [0043].  The ratio of oil:water in high internal phase invert emulsions is 40:60 to 20:80 (calculated from [0057]), such overlaps with the ratio of Tehrani.  Luyster discloses the use of emulsifying agents such as those of [0050], wherein R may be C6 and n may be 2.  Such is the elected species of Applicant’s invention, and meets the alkoxylated fatty alcohol terminated with a carboxylic acid emulsifier of the claims.  Luyster discloses such to be used in amounts ranging from 1-15 ppb [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Tehrani the use of alkoxylated emulsifiers of [0050] in the amounts taught therein (1-15ppb), as taught by Luyster, since such are recognized in the art to be suitable for the intended use of forming water-in-oil emulsions having high amounts of water therein.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Tehrani, Luyster and Salathiel include elements as set forth above.  Tehrani discloses the use of a viscosifying agent in the aqueous phase but Tehrani does not disclose what phase the weighting agents are in.  Patel discloses water based drilling fluids (title).  Such is thusly analogous to Tehrani in that both are drawn to drilling fluids 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in Tehrani, Luyster and Salathiel the use of the weighting agent in the aqueous fluid, as taught by Patel, since it is recognized to be a suitable phase for suspending the weighting agent therein. See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claims 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Luyster, Salathiel (US 4359391) and Patel.  It is noted that this rejection heading is redundant because claims 10, 13-14 has/had been added to the above rejection (item 3 above) in the Final Action.  Thus, though the rejection ‘continues’ it is/had been merged into the rejection over claims 9-14 above and is not separately reiterated here.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view Salathiel, Luyster and Patel in further view of Ballard (US 2010/0009874).
Tehrani, Salathiel, Luyster and Patel include elements as set forth above.  Tehrani, Salathiel, Luyster and Patel do not disclose the particle size of the barite.
Ballard discloses precipitated weighting agents for wellbore fluids (title).  Ballard discloses in the background of the invention that conventional weighting agents (presumable the type used by both Tehrani and Patel since one would make a point to discuss such if non-conventional were used) such as barite are used in downhole operations having a particle size D90 for API grade barite to be 70 microns and a particle size D90 for micronized barite to be 1-25 microns [0023].  Ballard thusly teaches these to be suitably known particle size diameters for use in downhole operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Tehrani, Luyster and Patel the use of a particle size D90 of barite of 70 microns and/or 1-25 microns, as taught by Ballard, since they are recognized in the art as suitably known (conventionally used) particle sizes for barite weighting agents in the art.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Such meets the requirements of claims 15-17.


(2) Response to Argument

Regarding arguments drawn to Ground of Rejection No 1
Applicant argues Tehrani appears to suggest that the invert emulsion consists of three phases, including a particle phase that is not the same as the oil (oleaginous) phase or the water (non-oleaginous) phase.  Thus, the particles of Tehrani are part of the particle phase that adjusts rheology of the fluid.  Applicant argues that emulsifiers exist between the water and oil phase to stabilize the emulsion and Tehrani appears to suggest including weighting agents in the same phase as the emulsifiers, thus Applicant argues one would not find motivation to modify Tehrani to include weighting agents in the water phase of the invert emulsion.
The Examiner disagrees.  Even if three phases exist, the particles would still necessarily be in the water and/or oil phase.  Emulsifiers may exist between phases, however the particles are not emulsifiers.  Tehrani lists the emulsifiers with the weighting agents, fluid loss additives, alkalinity regulators and the like.  If we are to go by Applicant’s rationale herein, since alkalinity regulators are used in the water phase, then these other components (emulsifiers, fluid loss additives, weighting agents) also would be expected in the water phase.  If the particles were being used as emulsifiers to stabilize the emulsion they would not need additional emulsifiers therein.  The particles are disclosed to be weighting agents and weighting agents have a distinct function from emulsifiers, e.g. they add weight to the composition.  As such arguments herein that the 

Applicant argues Patel appears to teach away from the use of an invert emulsion.  Applicant argues Patel is drawn to a single phase water based drilling fluid.  Applicant argues Patel discloses the addition of lubricating materials to the aqueous phase so that invert emulsions are avoided.  Thus Applicant argues one would not look to Patel for motivation to add a weighting agent to the water internal phase of an invert emulsion because the reference teaches away from the combination.  Applicant argues such appears to be picking and choosing from the cited references in an unsubstantiated attempt to depreciate the claimed invention.  Applicant argues one would not be motivated to look to a single phase fluid for the dispersion of a weighting agent within a similar phase that is the discontinuous phase of an emulsion.  Applicant argues the present fluids may be mixed in a different sequence to arrive at a different make-up of internal and external phase and such is not rendered obvious by the rejection.  Applicant argues the Examiner ignored the complicated nature of invert emulsions.  Applicant argues Luyster does not resolve the above argued deficiencies.
The Examiner disagrees.  Patel is used as a secondary reference and though Patel prefers a single phase drilling fluid therein such does not teach away from Tehrani and Tehrani’s use of an invert emulsion.  Both Patel and Tehrani disclose the same species of weighting agent (barite), the same phase (water based) and the same viscosifiers (xanthan gum).  Thus, even if Patel prefers single phase emulsions such does not obviate the teachings therein that the same water phase and viscosifier as 
	
Regarding claim 5, Applicant argues the cursory reference to In re Wertheim does not appear to provide sufficient objective evidence that one would arrive at the claimed invention with both in the same phase as the weighting agent.
The Examiner disagrees.  The synthetic polymer alone meets claim 5 and the additional position is put forth over the elected species wherein combining two 

Regarding arguments drawn to Ground of Rejection No 2
Applicant argues these dependent claims are allowable because they depend from an allowable base claim.  Applicant argues Ballard does not obviate the deficiencies argued above.
	The Examiner disagrees.  The base claim is not allowable for reasons discussed above.  Ballard is not used to teach the position of the weighting agents in the emulsion, proper motivation to combine has been set forth thus arguments herein are found moot.

Regarding arguments drawn to Ground of Rejection No 3
As noted above, Rejections 3 and 4 are the same, e.g. the Examiner mistakenly left the heading for claims 10, 13-14 as a separate rejection (Item 10 in the final action), but the rejection is the same as that over claims 9-14 (Item 9 in the final action) since Patel was added to the final rejection.  

The Examiner disagrees.  Salathiel is merely used to teach known diameters of the internal aqueous phase of an invert emulsion.  That there are soluble salts in the internal phase merely aid in showing the analogous nature of the references.  E.G. since Salathiel uses weighting agents in the internal phase, Salathiel is similar to that of Tehrani v Patel.  The Examiner is not using these soluble salts as part of the rejection or as the weighting agent to meet the claims since Patel is used for such.  Thus, arguments herein are not found persuasive. 

Regarding arguments drawn to Ground of Rejection No 4
Regarding claim 14 Applicant argues, as discussed with claim 5 above, that In re Wertheim does not appear to provide evidence of having the combination of viscosifiers in the same phase as the weighting agent.  Regarding claims 10, 13 Applicant argues these are allowable because they depend from an allowable base claim.
	The Examiner disagrees.  The base claim is not allowable for reasons discussed above, thus arguments drawn to claims 10 and 13 are moot.  Regarding claim 14, as discussed above In re Wertheim was relevant when there was a wt% in the claims.  The use of a xanthan (a biopolymer) is embraced by the reference and meets the claim 
	
Regarding arguments drawn to Ground of Rejection No 5
Applicant argues these dependent claims are allowable because they depend from an allowable base claim.  Applicant argues Ballard does not obviate the deficiencies argued above.
	The Examiner disagrees.  The base claim is not allowable for reasons discussed above.  Ballard is not used to teach the position of the weighting agents in the emulsion, proper motivation to combine has been set forth thus arguments herein are found moot.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALICIA BLAND/
Primary Examiner, Art Unit 1768                                                                                                                                                                                                        

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                          
                                                                                                                                                                                                    




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.